DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 & 5 are objected to because of the following informalities:  
Claim 1, Line 12, “the order” should be --an order--; 
Claim 1, Line 13, “the order” should be --an order--; 
Claim 5, Line 13, “the order” should be --an order--; 
Claim 5, Line 15, “the order” should be --an order--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 & 4-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sakamoto et al (10352310).
	Sakamoto et al disclose a compressed air storage power generation device, and method, comprising: a motor (3a-c) which is driven by input power; a compressor (4a-c) which is .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kubo et al (10746097) in view of Sakurai (JP 2016205439 A).
	Kubo et al disclose a compressed air storage power generation device, and method, comprising: a motor (4) which is driven by input power; a compressor (6) which is mechanically connected to the motor and compresses air; a plurality of pressure accumulation tanks (8, Column 2, Lines 42-45) which are fluidly connected to the compressor and in which compressed air compressed by the compressor is stored; a plurality of pressure sensors (14) which are provided in the pressure accumulation tanks and measure pressures of the pressure accumulation tanks; an expander (10) which is fluidly connected to the pressure accumulation tanks and driven by compressed air supplied from the pressure accumulation tanks; a generator (12) which is mechanically connected to the expander; and a control unit (26).  Wherein the respective pressure accumulation tanks are fluidly connected to the compressor by a storage flow path (28), and are fluidly connected to the expander by a release flow path (28) including a release side valve (29).  
	Kubo et al do not teach that the control unit, based on the pressures of the respective pressure accumulation tanks measured by the pressure sensors, determines the order of the pressure accumulation tanks in which the compressed air is stored if charge is performed, and determines the order of the pressure accumulation tanks which supply the compressed air to the expander if discharge is performed; the control unit stores the compressed air in order from the pressure accumulation tank having highest pressure among the pressure accumulation tanks having pressure lower than a predetermined reference pressure; the control unit supplies the compressed air to the expander in order from the pressure accumulation tank having highest pressure among the plurality of pressure accumulation tanks; or the storage flow path including a storage side valve, and the control unit opens and closes the storage side valve based on the order of storing the compressed 
	Sakurai discloses a compressed air storage power generation device, and method, further including a control unit (18), based on the pressures of the respective pressure accumulation tanks (8A,B) measured by the pressure sensors (17A,B), determines the order of the pressure accumulation tanks in which the compressed air (from compressor 9) is stored if charge is performed, and determines the order of the pressure accumulation tanks which supply the compressed air to an output if discharge is performed; the control unit stores the compressed air in order from the pressure accumulation tank having highest pressure among the pressure accumulation tanks having pressure lower than a predetermined reference pressure (e.g. Para. [0026]); the control unit supplies the compressed air to the expander in order from the pressure accumulation tank having highest pressure among the plurality of pressure accumulation tanks (e.g. Paras. [0025], [0042]); and the storage flow path including a storage side valve (11A,B), and the control unit opens and closes the storage side valve based on the order of storing the compressed air if charge is performed, and opens and closes the release side valve (15A,B) based on the order of supplying the compressed air to the expander if discharge is performed, (e.g. Paras. [0026] & [0025], [0042]).  
	Kubo et al and Sakurai all seek to control the storage and discharge of compressed fluid in tanks, thus it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the compressed air storage power generation device, and method, of Kubo et al such that the control unit, based on the pressures of the respective pressure accumulation tanks measured by the pressure sensors, determines the order of the pressure accumulation tanks in which the compressed air is stored if charge is performed, and determines the order of the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. P.G. Pub. 2016/0130986 A1 teaches a compressed air storage power generation device that further anticipates at least Claims 1 & 5.  Further documents listed on form PTO-892 are cited for their relevance to the disclosed invention and demonstration of the prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LESLIE whose telephone number is (571)272-4819. The examiner can normally be reached M - F 8 am - 4-30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL LESLIE/
Primary Examiner, Art Unit 3745
March 11, 2022